COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              CORNEILIUS JEROME JOHNSON, SOMETIMES KNOWN AS
               CORNELIUS JEROME JOHNSON
                                                           MEMORANDUM OPINION *
              v.    Record No. 2257-13-4                       PER CURIAM
                                                               MAY 6, 2014
              FAIRFAX COUNTY DEPARTMENT
               OF FAMILY SERVICES


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                Dennis J. Smith, Judge

                               (Joseph B. Dailey, on brief), for appellant.

                               ((David P. Bobzien, County Attorney; Peter D. Andreoli, Jr., Deputy
                               County Attorney; Donna R. Banks, Assistant County Attorney;
                               Alexander E. Morgan, Guardian ad litem for the minor child;
                               Hartsoe & Morgan, PLLC, on brief), for appellee.


                     Corneilius Jerome Johnson (hereinafter “father”) appeals the termination of his residual

              parental rights to his daughter C.C.J. On October 21, 2013, the trial court entered an order

              terminating father’s residual parental rights pursuant to Code § 16.1-283(B) and (C). Father does

              not challenge the termination of his residual parental rights under subsection (B), but contends

              the evidence was insufficient to support the trial court’s decision under subsection (C). Upon

              reviewing the record and briefs of the parties, we conclude this appeal is without merit.

              Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                     While the best interests of the child is “the paramount consideration of a trial court” in a

              termination proceeding, Logan v. Fairfax County Dep’t of Human Dev., 13 Va. App. 123, 128,

              409 S.E.2d 460, 463 (1991), terminations under Code § 16.1-283(B) and the subsections of Code

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
§ 16.1-283(C) provide distinct, “individual bases upon which a petitioner may seek to terminate

residual parental rights.” City of Newport News Dep’t of Soc. Servs. v. Winslow, 40 Va. App.

556, 563, 580 S.E.2d 463, 466 (2003).

       Because father does not challenge the trial court’s decision to terminate his residual

parental rights under subsection (B), the issue of whether termination was warranted pursuant to

subsection (C) is rendered moot. Accordingly, we do not reach that issue as father does not even

contest that there are adequate grounds for termination of his parental rights under Code

§ 16.1-283(B). See Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 8, 614 S.E.2d

656, 659 (2005) (termination of parental rights upheld under one subsection of Code § 16.1-283

forecloses need to consider termination under alternative subsections).

       The trial court’s decision is summarily affirmed. See Rule 5A:27.

                                                                                         Affirmed.




                                               -2-